Exhibit 10.01

SUMMARY OF THE AMENDED NON-EMPLOYEE DIRECTOR COMPENSATION

 Effective January 1, 2018, except as otherwise disclosed by the Jones Soda Co.
(the “Company”), non-employee directors receive the following compensation for
their service on the Board of Directors (the “Board”) and committees of the
Board:

Cash Compensation

  Position Amount Non-employee (“NE”) Director Annual Retainer $ 5,500 NE
Director Board Meeting Attendance Fee (telephonic) 1,000 (500) NE Director
Committee Meeting Attendance Fee - live or telephonic 500 Chair of Board of
Directors Annual Retainer 2,500 Chair of Audit Committee Annual Retainer 1,000
Chair of Compensation and Governance Committee Annual Retainer 750 Chair of
Nominating Committee Annual Retainer 750

 Restricted Stock Units

Each non-employee director receives an annual grant of $15,000 restricted stock
units, with an exercise price equal to the fair market value of the common stock
on the date of grant and a term of ten years. The restricted stock unit grants
vest in full one year from the date of grant.

The NE Director Annual Retainer of $5,500 may be payable in cash or restricted
stock units at the option of the recipient.

Exercise Period for Board Stock Options

The exercise period of any Company stock options awarded to members of the Board
who have served as a director of the Company for at least three years are
exercisable for one year following the date of their termination of service.

The exercise period of any Company stock options awarded to members of the Board
who have served as a director of the Company for less than three years are
exercisable for three months follow the date of their termination of service.

--------------------------------------------------------------------------------

Pro-Rata Award

New members of the Board who are not elected at an annual shareholder meeting
will be awarded pro-rata board compensation based on the date such new member is
appointed to the Board. Any board compensation granted to a new member of the
Board who will serve less than six months requires the approval of the Company’s
Compensation and Governance Committee.

Expense Reimbursement

 In addition to cash and stock-based compensation, non-employee directors are
reimbursed for their out-of-pocket expenses, including travel, meals and
accommodation expenses, incurred in attending meetings of the Board, committee
meetings, and conferences with the Company’s management.

Insider Trading Policy

 The Company’s Insider Trading Compliance Program (the “Policy”) shall prohibit
Insiders (as defined in the Policy) from trading in the Company’s securities
until the later of either (i) 90 calendar days, or (ii) the date when such
Insider no longer possesses material nonpublic information as determined by both
the Company’s Compensation and Governance Committee and the Company’s Insider
Trading Compliance Officer (as defined in the Policy).

